IN RE: State of Louisiana; — Plaintiffs); Applying for Writ of Certiorari and/or Review; Parish of Caddo 1st Judicial District Court Div. “C” Number C-185,391; to the Court of Appeal, Second Circuit, Number 31274-KA.
Granted. The judgment of the court of appeal is vacated, the defendant’s conviction and sentence for third offense DWI are reinstated, and this case is remanded to the district court for execution of sentence. See State v. Anderson, 98-2977 (La.3/19/99), 732 So.2d 517 (reversing State v. Anderson, 30,901 (La.App. 2nd Cir.10/29/98), 720 So.2d 355)).).
LEMMON, J. not on panel.